 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



  EXHIBIT 10.1


  EXECUTION COPY




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement, dated as of February 25, 2008,
amends and restates the employment agreement originally entered into as of
August 21, 1995, as amended and restated as of May 10, 1999 and amended by
Amendment No. 1 on March 14, 2000, and is by and between MidAmerican Energy
Holdings Company (formerly California Energy Company, Inc. (“CalEnergy”), an
Iowa corporation (the “Company”), and David L. Sokol (the “Executive”).


RECITALS


The Company desires to employ the Executive as its Chairman and Chief Executive
Officer on the terms set forth in this Agreement, and the Executive desires to
accept such employment.


Accordingly, the Company and the Executive agree as follows:


AGREEMENT


Section 1.    Defined Terms.  Terms used but not defined in this Agreement will
have the meanings ascribed to them in Exhibit A to this Agreement.


Section 2.    Employment.


(a)          The Company will employ the Executive as, and the Executive will
act as, the Chairman and Chief Executive Officer of the Company upon the terms
set forth in this Agreement, for the Term of Employment, except that in the
event the Executive relinquishes his position as Chief Executive Officer but
offers to remain employed as Chairman of the Board of the Company pursuant to
Section 7(c), the Executive will act solely as Chairman of the Board upon the
terms set forth in this Agreement for the Term of Employment.


(b)          The Executive’s primary place of employment will be Omaha,
Nebraska.


(c)          For so long as the Executive continues to serve as either Chairman
or Chief Executive Officer of the Company, he shall have the right (i) to serve
as a member of the Board, and (ii) to designate two other individuals as
nominees for election to the Board.




Section 3.    Duties.


(a)          The Executive (i) will manage the business of the Company and
supervise and direct the other officers of the Company and its employees, agents
and representatives, and (ii) will perform and discharge such other duties, and
will have such other authority, as are customary to his office. In performing
such duties, the Executive will report directly to the Board of Directors.
 

--------------------------------------------------------------------------------


 
(b)          The Board will not reduce the title, office, duties or authority of
the Executive in any material respect and will not require the Executive to
relocate his residence from Omaha, Nebraska. During the Term of Employment, the
Company will use its best efforts to cause the Executive to be nominated and
elected to the Company’s Board of Directors.


(c)          The Executive will act, without any compensation in addition to the
compensation payable pursuant to this Agreement, as an officer of any subsidiary
of the Company, or as a member of the board of directors of any subsidiary of
the Company, if so appointed or elected.


(d)          During the Term of Employment, the Executive (i) will devote his
entire time, attention and energies during normal business hours to the business
of the Company, and (ii) will not, without the Consent of the Board, perform any
services for any other Person or engage in any other business or professional
activity; provided, however, that in the event the Executive relinquishes his
position as Chief Executive Officer but offers to remain employed as Chairman of
the Board of the Company pursuant to Section 7(c), the foregoing items (i) and
(ii) shall no longer apply and instead the Executive shall provide services to
the Company as reasonably requested by the Chief Executive Officer or the Board
and agrees to be available to provide such services for up to forty (40) hours
during each month while this Agreement is in effect.


(e)          Notwithstanding subsection (d), the Executive, without the Consent
of the Board, may (i) perform the consulting duties contemplated in the letter
agreement dated October 5, 1990, as it may be amended, by and among the
Executive, Ogden Corporation and Ogden Projects, Inc., (ii) purchase securities
issued by, or otherwise passively invest his personal or family assets in, any
other company or business, and (iii) engage in governmental, political,
educational or charitable activities, but only to the extent that those
activities (A) are not inconsistent with any direction of the Board or any
duties under this Agreement, and (B) do not interfere with the devotion by the
Executive of his time, attention and energies during normal business hours to
the business of the Company.


Section 4.            Compensation.


(a)          During the Term of Employment, the Company will pay the Executive a
base salary at a minimum annual rate of seven hundred and fifty thousand dollars
($750,000), in substantially equal periodic payments in accordance with the
Company’s practices for executive employees. Notwithstanding the foregoing, if
the Executive relinquishes his position as Chief Executive Officer but offers to
remain employed as Chairman of the Board of the Company pursuant to Section
7(c), the Company shall pay the Executive an annual salary in the amount of
seven hundred and fifty thousand dollars ($750,000) for each 12-month period
during the Term of Employment, payable in equal monthly installments on the
first business day of the Company of each month during the Term of Employment.


(b)          The Board will review the salary payable to the Executive at least
annually beginning in the fourth fiscal quarter of 2008. The Board, in its
discretion, may increase the salary of the Executive from time to time, but may
not reduce the salary of the Executive below the amount set forth in subsection
(a) above. The Board may issue the Executive stock options from time to time at
its discretion.
 
2

--------------------------------------------------------------------------------


 
(c)          During the Term of Employment, the Company will pay the Executive
an annual bonus, not later than ten calendar days after the end of the preceding
fiscal year of the Company in an amount determined by the Board, by reference to
the accomplishment by the Executive of goals established by the Board for the
related fiscal year. The annual bonus paid to the Executive, however, will not
be less than the Minimum Bonus. The Executive shall also be eligible to be paid
other bonuses for each fiscal year as determined by the Board. The Executive’s
annual bonus, together with all such other bonuses paid or payable for the
fiscal year (including any amounts for which receipt is otherwise deferred
pursuant to a plan or arrangement with the Company), is referred to herein as
“Annual Bonus Compensation.” However, “Annual Bonus Compensation” shall not
include the Earnings Per Share bonuses set forth in the letter of March 24, 2003
to Executive.


(d)          If the Executive suffers a Disability which continues for more than
60 calendar days, the Company may elect to pay the Executive, for so long as the
Disability continues, fifty (50) percent of the salary otherwise payable to the
Executive under Section 4(a), and fifty (50) percent of the Minimum Bonus
otherwise payable to the Executive pursuant to Section 4(c). Any such election
shall be subject to and will not affect the rights of the Company or the
Executive under Sections 7(a) (v) and 8(b) hereof.


(e)          The Company will reimburse the Executive, subject to compliance by
the Executive with the Company’s customary reimbursement practices, for all
reasonable and necessary out-of-pocket expenses incurred by the Executive on
behalf of the company in the course of its business.


(f)          The Company may reduce any payments made to the Executive under
this Agreement by any required federal, state or local government withholdings
or deductions for taxes or similar charges, or otherwise pursuant to law,
regulation or order.


(g)          Any base salary payable to the Executive for any period of
employment of less than a year during the Term of Employment will be reduced to
reflect the actual number of days of employment during the period except as
provided in Section 8 (b).


Section 5.            Other Benefits.


(a)          During the Term of Employment (including the Term of Employment
after Executive has relinquished his position as Chief Executive Officer), the
Executive and his family may participate in and receive benefits under any
employee benefit plan which the Company makes generally available to its
employees and their families, including any pension, life insurance, medical
benefits, dental benefits or disability plan, but only to the extent that the
Executive or his family otherwise satisfies the standards established for
participation in the plan.


(b)          The Executive may take up to six weeks of vacation during each full
calendar year during the Term of employment, without loss of compensation or
other benefits under this Agreement.


Section 5A.         Supplemental Retirement Benefits.


(a)          Effective as of March 12, 1999, the closing date of the merger
between the Company and MidAmerican Energy Company, resulting in the creation of
MidAmerican Energy Holdings Company (the “Merger Date”), the Executive became a
participant in the MidAmerican Energy Company Supplemental Retirement Plan for
Designated Officers (the “SERP”).
 
3

--------------------------------------------------------------------------------


 
(b)          The Executive shall receive fully vested years of participation
credit under the SERP (for all purposes, including vesting and benefit accrual)
for all years of service (or portions thereof) performed at the Company prior to
the Merger Date, as provided on Exhibit B attached hereto.


(c)          The Executive shall be entitled to an Early Retirement Benefit
Payment Option under the SERP pursuant to which he shall commence receiving
benefits under the SERP after the Executive’s separation from service or
disability on or after attaining age 47, which payments shall be calculated
pursuant to the SERP but which shall be no less than as provided on Exhibit C
hereto (including for purposes of the following sentence). In the event of the
Executive’s death, benefits shall be paid pursuant to Section 6.4 of the SERP;
provided, however, that any payment due under Section 6.4(a) of the SERP shall
continue for the remaining lifetime of the Executive’s surviving “Spouse” (as
defined in the SERP) or for 360 months if the Executive dies without a surviving
Spouse; and further provided, however, that any payment due under Section 6.4(b)
of the SERP shall be payable without regard to the two-thirds and fifty percent
limitations contained therein.


(d)          In addition, the Executive shall be entitled to the following under
the SERP:


(i) for purposes of determining years of participation credit, the Executive
shall be credited with additional years of participation (or portions thereof)
equal to the difference between age 65 and the Executive’s age (in years or
portions thereof) on January 27, 2000, the date of a change in control of the
Company, and


(ii) any benefits under the SERP not fully vested on January 27 became fully
vested as of such date.


(e)          Since a "rabbi trust" has previously been established in order to
provide security for the payment of benefits to Executive pursuant to the SERP,
the Company shall have a continuing obligation to deposit into the rabbi trust
an amount which, with the expected earnings thereon from reasonably prudent and
conservative investments (as confirmed by a certificate of a national accounting
firm of recognized standing which is independent of the Company) shall be
sufficient to satisfy the ultimate benefit obligations to Executive pursuant to
the SERP.


(f)          A general release of claims under the SERP shall not be required of
the Executive in order to receive benefits thereunder.


(g)          The Executive’s entitlement to benefits under the SERP shall be
nonforfeitable and, Section 6.5 of the SERP notwithstanding, shall not be
adversely affected in any way upon termination of the Executive’s employment for
Cause.
 
4

--------------------------------------------------------------------------------


 
Section 6.            Confidentiality and Post-Employment Restrictions.


(a)          The Executive acknowledges that the Company has confidential
information and trade secrets, whether written or unwritten, with respect to
carrying on its business, including sensitive technology and engineering
information and data, names, of past, present and prospective customers and
vendors of the Company, methods of pricing contracts and income and expenses
associated therewith, negotiated prices and offers outstanding, credit terms and
status of accounts and the terms or circumstances of any business arrangements
between the Company and any third parties (“Confidential Information and Trade
Secrets”). As used in this Agreement, the term Confidential Information and
Trade Secrets does not include (i) information which becomes generally available
to the public other than as a result of a disclosure by the Executive, (ii)
information which becomes available to the Executive on a nonconfidential basis
from a source other than the Company, or (iii) information known to the
Executive prior to any disclosure to him by the Company. The Executive further
acknowledges that the Executive possesses a high degree of knowledge of the
geothermal energy industry and, in particular, has committed to a long-standing
relationship with the Company as employee, director and officer, which has
allowed, and will continue to allow, him access to the Company’s Confidential
Information and Trade Secrets. Accordingly, any employment by the Executive with
another employer in the geothermal energy industry or participation by him as a
substantial investor in any such industry may necessarily involve disclosure of
the Company’s Confidential Information and Trade Secrets. Consequently, the
Executive agrees that, if he voluntarily resigns his employment with the Company
for any reason other than a breach of this Agreement by the Company, he shall
not at any time during the two-year period after such resignation, directly or
indirectly accept employment by or invest in (except as a passive investor in a
public corporation or in a publicly issued partnership interest which, in either
event, would not exceed an ownership interest of 3% of the outstanding equity or
partnership interest) in any person, firm, corporation, partnership, joint
venture or business which is primarily engaged in the production or marketing of
electrical energy from geothermal resources. The preceding sentence
notwithstanding, Executive shall not be precluded from accepting employment or
providing services to Peter Kiewit Sons’, Inc. or any Affiliate thereof.


(b)          Without the Consent of the Board, the Executive will not, for two
years after the Term of Employment, (i) disclose any Confidential Information
and Trade Secrets of the Company or any Affiliate of the Company to any Person
(other than the Company, directors, officers or employees of the Company or
representatives thereof), or (ii) otherwise make use of any Confidential
Information and Trade Secrets other than in connection with authorized dealings
with or by the Company.


(c)          For a period of two years after the Term of Employment, the
Executive shall neither directly nor indirectly solicit, on behalf of another
employer, the employment of any person who is then currently employed by the
Company, or otherwise induce, on behalf of another employer, such person to
leave the employment of the Company without the Company’s prior written
approval.


(d)          The Executive will hold on behalf of the Company and as the
property of the Company, all memoranda, manuals, books, papers, letters,
documents, computer software and other similar property obtained during the
course of his employment by the Company and relating to the Company’s business,
and will return such property to the Company at any time upon demand by the
Board and, in any event, within five calendar days after the end of the Term of
Employment.
 
5

--------------------------------------------------------------------------------


 
Section 7.            Termination of Employment or Change in Employment Status.


(a)          The employment of the Executive under this Agreement will terminate
on the earliest of: (i) written notice by the Executive of his resignation; (ii)
the 30th calendar day after the Company gives to the Executive written notice of
termination without Cause; (iii) the fifth calendar day after the Company gives
to the Executive written notice of the existence of Cause; (iv) the 30th
calendar day after the Executive gives to the Company written notice of (A) the
failure by the Company to pay to the Executive, for a material period of time
and in a material amount, compensation due and payable by the Company under
Section 4(a) or 4(c), or (B) any breach by the Company or the Board of Section
3(b) or Section 4(b); (v) the Permanent Disability of the Executive; or (vi) the
death of the Executive.


(b)          If the Employment of the Executive is terminated under this
Agreement, the obligations of the Executive under Section 6 will remain in full
force and effect, and the termination will not abrogate any rights or remedies
of the Company or the Executive with respect to any breach of the Agreement,
except as expressly provided in Sections 8 and 9.


(c)          If the Executive relinquishes his position as Chief Executive
Officer but offers to remain employed as Chairman of the Board of the Company,
this Agreement will remain in full force and effect, subject to the provisions
hereof governing his employment solely as Chairman of the Board. In such event,
the first sentence of Section 3(a) and Sections 3(c), (e) and 4(d) shall no
longer be applicable.


Section 8.            Payment Upon Termination.


(a)          If the employment of the Executive is terminated pursuant to
subsections (i) or (iii) of Section 7(a), the Company will pay to the Executive,
within 30 calendar days, (x) any salary pursuant to Section 4(a) which is
accrued but unpaid through the Termination Date, and (y) a bonus payment, in an
amount determined by the Board by reference to the performance of the Executive
for a portion of the fiscal year of the Company before the Termination Date,
which is not less than the Minimum Bonus.


(b)          If the employment of the Executive is terminated pursuant to
subsections (ii), (iv), (v) or (vi) of Section 7(a), the Company will pay the
Executive, on or before the related Termination Date, an amount equal to three
times the sum of (1) the annual salary then in effect pursuant to Section 4, and
(2) the greater of (x) the Minimum Bonus or (y) an amount equal to the average
Annual Bonus Compensation payable to the Executive in respect of the two fiscal
years immediately preceding the fiscal year in which the Executive’s employment
with the Company terminates. In addition, (x) any portion of the options granted
to the Executive which would become vested within the next 36 months (beginning
with the month following the month in which the Termination Date occurs) will
vest immediately and may be exercised within the remaining term of the options
as provided in the applicable option agreements, and (y) the Company shall
continue in effect for Executive and his dependents, for a period of 36 months
after the Termination Date, the life insurance benefits, medical benefits and
dental benefits, the tax preparation and investment advisory services and any
other employee benefits made generally available to senior executives of the
Company on and after the date hereof through the end of the 36 month
post-termination period (except for disability plan benefits), subject to such
employee contributions and other terms and conditions as are applicable to
active employees generally and subject to subsequent modification or termination
of such plans to the extent such subsequent actions are also applicable to
active employees generally; provided that such plan benefits shall terminate
earlier on the date, if any, that comparable benefits are made available to the
Executive by any new employer (the “Continuation of Benefits”). To the degree
that any of the above employee benefit programs are not available to Executive
on account of his status as a non-employee after termination of employment, the
Company shall provide for economically equivalent programs during the 36 month
period or pay to executive a lump sum cash amount designed to allow him to
obtain economically equivalent benefits or put him in the same economic position
on an after tax basis (the “Economic Equivalent”). If it is determined that
benefits paid with respect to the extension of medical and dental benefits to
Executive would not be exempt from taxation under the Internal Revenue Code,
Company shall pay to Executive a lump sum cash payment within 2 ½ months
following separation from service to allow him to obtain equivalent medical and
dental benefits and which would put him in the same after-tax economic position.
 
6

--------------------------------------------------------------------------------


 
If the Executive relinquishes his position as Chief Executive Officer but offers
to remain employed as Chairman of the Board of the Company pursuant to Section
7(c) and the Executive’s employment is subsequently terminated pursuant to
subsection (ii), (iv), (v) or (vi) of Section 7(a), in lieu of the payments
described above, the Company shall (i) pay the Executive any due and payable
salary pursuant to Section 4(a) for his services rendered to the Company prior
to the termination of this Agreement, (ii) reimburse pursuant to Section 4(e)
the expenses incurred by the Executive prior to the termination of this
Agreement, (iii) pay the Executive the full amount of the aggregate annual
salary that would have been paid pursuant to Section 4(a) through the fifth
anniversary of the date he commenced his employment solely as Chairman of the
Board, (iv) provide for the immediate vesting and exercisability of all options
awarded to the Executive by the Company and (iv) provide for the Continuation of
Benefits through the fifth anniversary of the date he commenced his employment
solely as Chairman of the Board or the Economic Equivalent thereof.


(c)          If the employment of the Executive is terminated pursuant to
subsections (ii), (iv), (v) or (vi) of Section 7(a), all Performance Accelerated
Stock Options (“PASOs”) held by the Executive on the Termination Date will
become vested and immediately exercisable on such Termination Date, and shall
otherwise remain exercisable for their term in accordance with the terms
thereof.


(d)          If the employment of the Executive is terminated pursuant to
subsections (ii), (iv), (v) or (vi) of Section 7(a), then without further action
by the Company, the Board or any committee thereof, the Executive may exercise
any vested stock options (including vested PASOs) held by the Executive pursuant
to existing procedures approved by the Compensation Committee for cashless
exercise, by surrendering previously owned shares, electing to have the Company
withhold shares otherwise deliverable upon exercise of such options, or by
providing an irrevocable direction to a broker to sell shares and deliver all or
a portion of the proceeds to the Company, in any case in an amount equal to the
aggregate exercise price and any tax withholding obligation attendant to the
exercise.


(e)          If the Executive relinquishes his position as Chief Executive
Officer but offers to remain employed as the Chairman of the Board of the
Company pursuant to Section 7(c), the Company will pay the Executive, on or
before the date he relinquishes such position, a special achievement bonus which
is equal to two times the sum of (1) the annual salary then in effect pursuant
to Section 4, and (2) the greater of (x) the Minimum Bonus or (y) an amount
equal to the average Annual Bonus Compensation payable to the Executive in
respect of the two fiscal years immediately preceding the fiscal year in which
the Executive relinquishes such position. In addition to the foregoing, all
options awarded by the Company to the Executive that would become vested and
exercisable during the two year period following the date the Executive
relinquishes his position as Chief Executive Officer but offers to remain as
Chairman of the Board pursuant to Section 7(c) (the “Relinquishment Date”) shall
become immediately vested and exercisable as of the Relinquishment Date, and all
remaining options that would commence vesting in the period of time subsequent
to such two-year period shall commence vesting in accordance with their terms as
of the Relinquishment Date.
 
7

--------------------------------------------------------------------------------


 
Section 8A.         Certain Additional Payments by the Company.


(a)          Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, distribution, waiver of Company
rights, acceleration of vesting of any stock options or restricted stock, or any
other payment or benefit in the nature of compensation to or for the benefit of
the Executive, alone or in combination (whether such payment, distribution,
waiver, acceleration or other benefit is made pursuant to the terms of this
Agreement or any other agreement, plan or arrangement providing payments or
benefits in the nature of compensation to or for the benefit of the Executive,
but determined without regard to any additional payments required under this
Section 8A) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986 (the “Code”) (or any successor
provision) or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
with respect to the Gross-Up Payment (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments. Any Gross-Up
Payment made by the Company to the Executive with respect to any Excise Tax paid
by the Executive shall be made by the Company as soon as administratively
feasible after the determination of such Excise Tax, but in no case later than
by the end of the calendar year following the calendar year in which the
Executive makes the Excise Tax payment.


(b)          Subject to the provisions of Section 8A(c), all determinations
required to be made under this Section 8A, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Deloitte and
Touche LLP, or such other nationally recognized accounting firm then auditing
the accounts of the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is unwilling or unable to perform its obligations pursuant to
this Section 8A, the Executive shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to hereunder as the Accounting Firm). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, determined pursuant to this Section 8A, shall be paid by the
Company to the Executive within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. The parties hereto acknowledge that, as a
result of the potential uncertainty in the application of Section 4999 of the
Code (or any successor provision) at the time of the initial determination by
the Accounting Firm hereunder, it is possible that the Company will not have
made Gross-Up Payments which should have been made consistent with the
calculations required to be made hereunder (an “Underpayment”). In the event
that the Company exhausts its remedies pursuant to Section 8A(c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
 
8

--------------------------------------------------------------------------------



 
(c)          The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 20 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:


(i)           give the Company any information reasonably requested by the
Company relating to such claim,


(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,


(iii)           cooperate with the Company in good faith in order effectively to
contest such claim, and


(iv)           permit the Company to participate in any proceedings relating to
such claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 8A(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 
9

--------------------------------------------------------------------------------


 
   Section 8B.         Restrictions on Payment to “Specified Employees” under
Section 409A of the Internal Revenue Code.   In the event any payment to be made
under this Employment Agreement is subject to the provisions of Section 409A of
the Internal Revenue Code (and is not otherwise exempt under applicable guidance
issued under Section 409A), if such payment is due to the separation from
service of the Executive (other than because of death), and if the Executive is
a "specified employee" (as defined in Section 409A of the Internal Revenue Code)
at the time of separation from service, such payment shall not be made until the
date that is 6 months following the date of separation from service.  In the
event of any such delay in payment, interest shall be added to the delayed
payment utilizing the interest rate on 1-year constant maturity U.S. Treasury
Notes as published by the Federal Reserve Board (or its successor) in
Statistical Release H.15 (or its successor) corresponding to the date that
payment would have been made if the delay hereunder had not occurred.


    Section 9.           Remedies.


(a)          The Company will be entitled, if it elects, to enjoin any breach or
threatened breach of, or enforce the specific performance of, the obligations of
the Executive under Sections 3 or 6, without showing any actual damage or that
monetary damages would be inadequate. Any such equitable remedy will not be the
sole and exclusive remedy for any such breach, and the Company may pursue other
remedies for such a breach.


(b)          Any court proceeding to enforce this Agreement may be commenced in
federal courts, or in the absence of federal jurisdiction the state courts,
located in Omaha, Nebraska. The parties submit to the jurisdiction of such
courts and waive any objection which they might have to pursuit of any such
proceeding of any such court.


(c)          Except to the extent that the Company elects to seek injunctive
relief in accordance with subsection (a), any controversy or claim arising out
of or relating to this Agreement or the validity, interpretation, enforceability
or breach of this Agreement will be submitted to arbitration in Omaha, Nebraska,
in accordance with the then existing rules of the American Arbitration
Association, and judgment upon the award rendered in any such arbitration may be
entered in any court having jurisdiction.


(d)          The Company will pay, promptly upon request, any legal fees or
expenses incurred by the Executive in connection with any legal proceedings
instituted by the company to enforce the provisions of this Agreement against
the Executive, but such advances will be reimbursable to the Company, but only
to the extent the Company ultimately prevails in the proceeding (after any
applicable appeals have been exhausted).


Section 10.          Assignment. Neither the Company nor the Executive may sell,
transfer or otherwise assign their rights, or delegate their obligations, under
this Agreement.


Section 11.          Unfunded Benefits. All compensation and other benefits
payable to the Executive under this Agreement will be unfunded, and neither the
company nor any affiliate of the Company will segregate any assets to satisfy
any obligation of the Company under this Agreement. The obligations of the
Company to the Executive are not the subject of any guarantee or other assurance
of any Person other than the Company.
 
10

--------------------------------------------------------------------------------


 
Section 12.         Severability. Should any provision, paragraph, clause or
portion thereof of this Agreement be declared or be determined by any court or
arbitrator of competent jurisdiction to be illegal, unenforceable or invalid,
the validity or enforceability of the remaining parts, terms or provisions shall
not be affected thereby and said illegal or invalid part, term or provision
shall be deemed not to be a part of this Agreement. Alternatively, the court or
arbitrator having jurisdiction shall have the power to modify such illegal,
unenforceable or invalid provision so that it will be valid and enforceable,
and, in any case, the remaining provisions of this Agreement shall remain in
full force and effect.


Section 13.          Miscellaneous.


(a)          This Agreement may be amended or modified only by a writing
executive by the Executive and the Company.


(b)          This Agreement will be governed by and construed in accordance with
the internal laws of the State of Nebraska.


(c)          This Agreement constitutes the entire agreement of the Company and
the Executive with respect to the matters set forth in this Agreement and
supersedes any and all other agreements between the Company and the Executive
relating to those matters.


(d)          Any notice required to be given pursuant to this Agreement will be
deemed given (i) when delivered in person, or (ii) on the third calendar day
after it is sent by facsimile, express delivery service, or registered or
certified mail, if to the Company or to the Executive, at 1111 S. 103rd St.,
Omaha, Nebraska 68124, fax number (402) 231-1658 or to such other address as may
be subsequently designated by the Company or the Executive in writing to the
other party.


(e)          A waiver by a party of a breach of this Agreement will not
constitute a waiver of any other breach, prior or subsequent, of this Agreement.




IN WITNESS WHEREOF, the Company and the Executive have entered into this
Agreement as of February 25, 2008.


 

  MIDAMERICAN ENERGY HOLDINGS COMPANY          
 
By:
/s/  Douglas L. Anderson        Douglas L. Anderson        Senior Vice President
and General Counsel          




  EXECUTIVE:          
 
By:
/s/  David L. Sokol        David L. Sokol                  

 
 
11

--------------------------------------------------------------------------------


 
EXHIBIT A




Defined Terms


“Affiliate means, with respect to a Person, (a) any Person directly or
indirectly owning, controlling, or holding power to vote 10% or more of the
outstanding voting securities of the Person; (b) any Person 10% or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held with power to vote by the Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with, the Person and (d) any
officer or director of the Person, or of any Person directly or indirectly
controlling the Person, controlled by the Person or under common control with
the Person. As used in this definition, “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person.


“Agreement” means this Employment Agreement dated as of August 21, 1995, by and
between the Company and the Executive, as it may be amended from time to time in
accordance with its terms.


“Board” means the Board of Directors of the Company or, if the context is
appropriate, any duly authorized and appointed committee or member of the Board
of Directors having authority to act on behalf of the Board of Directors with
respect to the matter in question.


“Cause means any or all of the following:


 
(a)
the willful and continued failure by the Executive to perform substantially the
services contemplated by the Agreement (other than any such failure resulting
from the Executive’s incapacity due to disability) after a written demand for
substantial performance is delivered to the Executive by a member or
representative of the Board which specifically identifies the manner in which it
is alleged that the Executive has not substantially performed such services;



 
(b)
the willful engaging by the Executive in gross misconduct which is materially
and demonstrably injurious to the Company, provided that, no act, or failure to
act, on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, in bad faith and without reasonable belief that such action
or omission was in, or not opposed to, the best interests of the Company; or



 
(c)
the gross negligence of the Executive in performing the services contemplated by
the Agreement which is materially and demonstrably injurious to the Company.



“Cause” will exist only if the Board has delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with his counsel, to be heard before the Board), finding
that, in the good faith judgment of the Board, the Executive was guilty of the
conduct constituting such Cause and specifying, the particulars thereof in
detail.
 
12

--------------------------------------------------------------------------------




“Company” means MidAmerican Energy Holdings Company, an Iowa corporation, and
any successor or assign permitted under the Agreement.


“Consent of the Board” means, with respect to an action, the consent of the
Board to the action given prior to the action in a resolution duly adopted by
the Board, appropriate committee of the Board, or by a member of the Board duly
authorized to consent to such action.


“Disability” means, with respect to the Executive,  a condition of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and the Executive (i) is unable to engage in any substantial gainful
activity or (ii) has been receiving income replacement benefits for a period of
not less than 3 months under a group long term disability insurance policy
covering employees of the Company.


“Minimum Bonus” means, with respect to a fiscal year, $750,000; provided,
however, in the event the Executive relinquishes his position as Chief Executive
Officer but offers to remain employed as Chairman of the Board of the Company
pursuant to Section 7(c) of this Agreement, there shall be no Minimum Bonus, but
the Board shall retain its discretion to award Annual Bonus Compensation
pursuant to Section 4(c) of the Agreement.


“Permanent Disability” means a Disability which has continued for at least six
consecutive calendar months.


“Person” means any natural person, general partnership, limited partnership,
corporation, joint venture, trust, business trust, or other entity.


“Term of Employment” means the period of time beginning on August 21, 1995, and
ending on the fifth anniversary of such date, unless earlier terminated pursuant
to Section 7(a) or automatically extended pursuant to the following sentence.
The Term of Employment will be automatically extended for one year on each
August 21 beginning on August 21, 2000, unless the Executive has given the
Company a notice declining automatic extension at least 120 calendar days before
the anniversary; provided, however, in the event the Executive relinquishes his
position as Chief Executive Officer but offers to remain employed as Chairman of
the Board of the Company pursuant to Section 7(c) of this Agreement, the Term of
Employment shall mean the period of time beginning on the date the Executive
relinquishes his position as Chief Executive Officer of the Company and ending
on the fifth anniversary of such date, unless earlier terminated pursuant to
Section 7(a).


“Termination Date” means the date of termination of employment of the Executive
pursuant to Section 7 of this Agreement.


 
13 

--------------------------------------------------------------------------------

 




EXHIBIT B


David L. Sokol


Credited Years of Service as of March 12, 1999: 6 years, 9 months






 
  14

--------------------------------------------------------------------------------

 




EXHIBIT C


(Revised January 27, 2000)




David L. Sokol


Minimum Annual SERP benefit payment for retirement or disability payback on
attaining age 47:  $1,000,000.







15
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------